UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA                         §
                                                 §
versus                                           §   CASE NO. 1:15-CR-128(3)
                                                 §
JALEN JUWAN HARDIN                               §

     MEMORANDUM ORDER ADOPTING REPORT AND RECOMMENDATION

         The Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge. In accordance with 18 U.S.C. § 3401(i) and 18 U.S.C. § 3583(e), Judge Giblin held a

hearing and submitted findings of fact and a recommendation on the defendant’s plea of true. The

defendant consented to the revocation of his supervised release and waived his right to be present

and allocute at sentencing. The parties have not objected to Judge Giblin’s report.

         The Court ORDERS that the findings of fact and recommendation on plea of true (#190)

are ADOPTED. The Court finds that the defendant, Jalen Juwan Hardin, violated conditions of

supervised release and ORDERS that his supervision is REVOKED. Pursuant to Judge Giblin’s

recommendation and the parties’ agreement, the Court ORDERS the defendant to serve a term of

six (6) months imprisonment to be followed by a new two (2) year term of supervised release.

The conditions
         .     of supervision will be set forth in a separate revocation judgment.
         SIGNED at Beaumont, Texas, this 7th day of September, 2004.
           SIGNED at Beaumont, Texas, this 18th day of January, 2019.




                                             ________________________________________
                                                         MARCIA A. CRONE
                                                  UNITED STATES DISTRICT JUDGE
